Case 2:18-cv-12822-MCA-JAD Document 54 Filed 08/02/19 Page 1 of 17 PagelD: 1181

Gregory J. Irwin, Esq. - # 23531979

girwin@harwoodlloyd.com

Harwood Lloyd, LLC

130 Main Street

Hackensack, New Jersey 07601

(201) 487-1080

Attorneys for Defendants, Robert Martin, Ann Martin, Richard Anderson and Lauren Anderson

DOCUMENT ELECTRONICALLY FILED

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

Plaintiff
LEE KENWORTHY as the administrator CASE NO. 2:18-cv-12822- MCA-JAD _
of the ESTATE OF SHAYLING
KENWORTHY and LEE KENWORTHY, CIVIL ACTION
individually,
MOTION RETURN DATE:
ys. AUGUST 5, 2019
Defendants

LYNDHURST POLICE DEPARTMENT; |
POLICE OFFICER PHILLIP REINA, in |
his individual capacity; POLICE
OFFICER HAGGERTY, in his individual |
capacity, LYNDHURST POLICE
OFFICER PHILLIP REINA, in his
individual capacity; SERGEANT 1
RICHARD PIZZUTI, in his individual
capacity; LYNDHURST TOWNSHIP
AMBULANCE SQUAD; TOWNSHIP OF ;
LYNDHURST; ROBERT MARTIN; ANN :
MARTIN; RICHARD ANDERSON; ;
LAUREN ANDERSON; HOUSING
AUTHORITY OF BERGEN COUNTY; |
ADAPT PHARMA—Distributor of '
Naloxene a
BRIEF IN OPPOSITION TO PLAINTIFF’S MOTION FOR
CONTINUANCE AND MOTION FOR DISCOVERY

Gregory J. Irwin, Esq.
Of Counsel

Paul E. Kiel, Esq.
On the Brief

4011273_1
Case 2:18-cv-12822-MCA-JAD Document 54 Filed 08/02/19 Page 2 of 17 PagelD: 1182

TABLE OF CONTENTS

TABLE OF AUTHORITIES... ccc ccenene ee ree eee ee ene ee seen een eaenteenees il
PRELIMINARY STATEMENT ....... 00... ccc cesses cece eenseeee eae eneeneesenternenes 1
STATEMENT OF FACTS......... 0c. cceeec cence cece cece e eee ee bene eaeeeeeeeeneseeereenss 3
ARGUMENT
POINT I
PLAINTIFF’S MOTIONS ARE PROCEDURALLY DEFICIENT......... 5
POINT I

PLAINTIFFP’S “MOTION FOR CONTINUANCE” MUST BE DENIED. ..6

POINT II
PLAINTIFF’S “MOTION FOR DISCOVERY” MUST DENIED.......... 1]
CONCLUSION ....... 0. cece cece ec ee cence eee ee cence nent ceed estes ena eaeseeseneeeesen ensues 13

4011180_1
Case 2:18-cv-12822-MCA-JAD Document 54 Filed 08/02/19 Page 3 of 17 PagelD: 1183

TABLE OF AUTHORITIES
Cases

Baker v. Accounts Receivables Mgmt.,
292 F.R.D. 171 (D.N.J. 2013)... ccc cece eee ee eee e ee edeeeeeeeeeeeeensereees 6

CBG Occupational Therapy v. RHA Health Servs.,
357 F.3d 375 Gd Cir. 2004)... ccc cece eee re er ce een eeseeeeeeeeeeeenaes 9

Chudasama v. Mazda Motor Corp.,
123 F.3d 1353 (11th Cir. 1997)... cece eee cence ee settterettseeeetreree 2

Gasper v. Kassm,

393 F.2d 964 (3d Cir. 1974)... cece cece cece cence cece ne eseeecetenentensenes 9
Ghaffari v. Wells Fargo Bank NA,

621 Fed. Appx. 121 (3d Cir. 2015)............... eet et eee eee edene eee aeeaenee wees 12
In re Am. Metrocom Corp.,

196 Fed. Appx. 86 (3d Cir. 2006). 2.0.0.0 cece cece e ence cnet seas eeeeneenenens 6
Neitzke v. Williams,

490 U.S. 319, 109 S. Ct. 1827, 104 L. Ed. 2d 338 (1989)... a. 12
Sykes v. Blockbuster Inc.,

2006 U.S. Dist. LEXIS 4720 (D.N.J. 2006)... 0... cece cece nce ec ene ee rene es 6
Vega v. Miller,

2013 U.S. Dist. LEXIS 32015 (E.D. Pa. 2013)... cece ccee eee e eee eeeeees 6
Statutes:
28 U.S.C. § 1746... ccc ccc nee eeeeene eee nent en eee Eee EEE sate GEG EEE EEE EEE ES 5
Court Rules:
Bed. R.CIV. Po QD ccc cect ccc cece e cence cen een erence ereee entre eg eee eae e atta E tee 3,12
Fed, R. CIV. Po 2B icc EOE E SUEDE EEE ESSE EEE EES Hed Ee a EaES 12

il

40171801
Case 2:18-cv-12822-MCA-JAD Document 54 Filed 08/02/19 Page 4 of 17 PagelD: 1184

Fed. R.CIv. P. 26... occ ccc ct cence eee e nee rane ents ene n epee ener gaes 12

L.CIV RT Nicci cece cece r ee en eee cnet etna eset teesaenanes leeees peeeeeeee 5

| Oras Cal bP eee eee eee eee eer ee pe eeeeees 5
iii

4011180_1
Case 2:18-cv-12822-MCA-JAD Document 54 Filed 08/02/19 Page 5 of 17 PagelD: 1185

PRELIMINARY STATEMENT

This brief is submitted on behalf of Defendants Robert Martin and Ann
Martin (collectively “the Martin Defendants”) and Defendants Richard Anderson
and Lauren Anderson (collectively “the Anderson Defendants”) in opposition to
ihe applications embodied in documents entitled “Motion for Continuance” and
“Letter/Motion for Discovery” filed by Plaintiff Lee Kenworthy (Plaintiff ’\.

Plaintiff brings this action pro se as administrator of the Estate of Shayling
Kenworthy (“Decedent”) and individually. He filed this on August 14, 2018.
After the various Defendants, including the Martin Defendants and the Anderson
Defendants, filed motions to dismiss Plaintiffs initial complaint for lack of
jurisdiction, Plaintiff made a number of filings that were clearly calculated to delay
the Court’s adjudication of Defendants’ motions to dismiss. In one of these
submissions, filed in January 2019, Plaintiff represented that an attorney would be
representing him in this action within a week or so. No attorney, however, has
ever appeared on Plaintiffs behalf in this action.

Plaintiff eventually filed a Motion for Leave to File an Amended Complaint.
Defendants opposed the motion. Nevertheless, the Court granted the motion and
directed Defendants to file motions to dismiss Plaintiff's Amended Complaint by
July 5, 2019. Days before this deadline, Plaintiff filed the so called “Motion for

Continuance” and the “Letter/Motion for Discovery”, the application opposed in
1

4008797_1
Case 2:18-cv-12822-MCA-JAD Document 54 Filed 08/02/19 Page 6 of 17 PagelD: 1186

this brief. Plaintiff’s present applications must be denied for a number of reasons
that are detailed in the ARGUMENT below. The major reasons are as follows:

First, Plaintiffs present applications are merely another attempt to delay the
adjudication of Defendants’ motions to dismiss. In light of the history of
Plaintiff's bad faith employment of a number of dilatory tactics in this matter, it is
respectfully submitted that the Court should not tolerate yet another.

Second, Plaintiffs present applications are procedurally defective in that
they were not filed according to the applicable court rules. Most problematic is
that fact that Plaintiff makes numerous assertions of fact in his “Motion for
Continuance” and “Letter/Motion for Discovery” without a declaration under
penalty of perjury or similar certification and has not even signed the application.
Plaintiff's pro se status does not excuse his violation of court rules.

Third, Plaintiff bases his “Motion for Continuance” on his claim that he has
retained an attorney, Lee Merritt, Esq., to represent him in this action. Yet Plaintiff
presents no documentation in support of this assertion. Nor has Mr. Merritt filed
anything in this action that would evidence his representation of Plaintiff. In light
these facts and the long history of Plaintiffs employment of delaying tactics in this
action, Plaintiffs assertions with regard to his retention. of Mr. Merritt lack
credibility.

Fourth, Plaintiff's “Motion for Discovery” must be denied since Defendants
2

4008797 1
Case 2:18-cv-12822-MCA-JAD Document 54 Filed 08/02/19 Page 7 of 17 PagelD: 1187

have moved to dismiss Plaintiffs’ Amended Complaint under F.R.C.P. 12(b)(6)
and the Rule is designed to streamline litigation by dispense with needless
discovery. Thus, discovery should take place only if and when the Court decides
that this action survives Defendants’ motions.

STATEMENT OF FACTS

Plaintiff brings this action as administrator of Decedent’s estate and
individually. See ECF No. 1; ECF No. 30. Plaintiff initiated this action by filing
a Complaint in this Court on August 14, 2018. See ECF No. 1.

On November 11, 2018, a Motion to Dismiss in Lieu of an Answer was filed
on behalf of Defendants Lyndhurst Police Department, Police Officer Phillip
Reina, Police Haggerty, Sergeant Richard Pizzuti, Lyndhurst Ambulance Squad
and the Township of Lyndhurst (collectively “the Lyndhurst Defendants”). See
ECF No. 6. On November 16, 2018, a similar Motion to Dismiss was filed on
behalf of the Martin Defendants. See ECF No. 7. On November 19, 2018 and
November 20, 2018 Plaintiff filed documents for an automatic extension of time of
time to file opposition to motions to dismiss on behalf of the Lyndhurst Defendants
and the Martin Defendants. See ECF Nos. 11 and 13. Additional motions to
dismiss were filed on behalf of Defendant Housing Authority of Bergen County

(“the Housing Auth.”), Defendant Adapt Pharma, Inc. (“Adept”) and the Anderson

3

4008797_1
Case 2:18-cv-12822-MCA-JAD Document 54 Filed 08/02/19 Page 8 of 17 PagelD: 1188

Defendants on December 4, 2018, December 12, 2018 and December 11, 2012
respectively. See Nos. 14, 15 and 16.

On December 28, 2018, two days after his opposition to the various motions
to dismiss were due, Plaintiff filed a Motion for “Emergent Meeting/in Chambers
On Camera/In Court On Records/Judges Discretion upon certain matters raised &
decision confidentially may take effect surrounding federal protection ordered
requested/ granted” along with a request for a 60 day extension. See ECF No.17.
The motion was denied by the Letter Order of the Hon. Madeline Cox Arleo,
U.S.D.J. dated January 3, 2019. See ECF No. 18.

On January 7, 2019 Plaintiff's filed motions for continuance of each of the
Pending motions to dismiss. See ECF Nos. No. 19-23, 25. Requesting a 30 to 60
day extension of time to respond to the motions to dismiss, Plaintiff represented
that an attorney would be representing him within a week or so, See ECF Nos. No.
19-23, 25. Counsel for Adapt and the undersigned objected to Plaintiff's
application. See ECF No. 24, 26. Judge Arleo, however, allowed Plaintiff until
February 15, 2019 to respond to the Motions to Dismiss. See ECF No. 27.

On January 18, 2019, Plaintiff filed a pro se Motion for Leave to File an
Amended Complaint as a pro se litigant. See ECF No, 30. Defendants filed
opposition to Plaintiff's Motion. See ECF Nos. 34-37, 40. On June 7, 2019, Judge

Arleo entered an order granting Plaintiff leave to file an Amended Complaint. See
4

4008797_1
Case 2:18-cv-12822-MCA-JAD Document 54 Filed 08/02/19 Page 9 of 17 PagelD: 1189

ECF No. 41. The order directed Defendants to file new motion to dismiss in
response to the Amended Complaint on or before July 5, 2019. See Ibid.

Accordingly, Defendants filed motions to dismiss Plaintiff's Amended
Complaint. See ECF Nos. 43-46. Days before these motions were filed, Plaintiff
filed a document entitled “Letter/Motion for Discovery” on June 25, 2019 and a
document entitled “Motion for Continuance” on June 27, 2019. See ECF Nos. 42,
49, Additionally, Plaintiff has served of interrogations. See ECF Nos. 47 & 48.

This brief is filed in opposition to Plaintiffs “Letter/Motion for Discovery”
and “Motion for Continuance.”

ARGUMENT
POINT I

PLAINTIFF’S MOTIONS ARE PROCEDURALLY DEFICIENT.

L.Civ. R. 7.1 (d)(1) requires that a motion be supported by a brief with the
motion day noted on the cover page. The documents that purport to be “motions”
filed by Plaintiff are not accompanied by brief and do not contain a notation of
any motion date. See ECF Nos. 42, 49. More egregious is the fact that the
“motions” contain numerous assertions of fact made without a declaration under
penalty perjury pursuant 28 U.S.C. § 1746 or any similar certification or
affirmation as contemplated by L.Civ. R. 7.2(a). See ECF Nos. 42, 49. Plaintiff

did not even bother to sign the “motions” in questions. See ibid. Apparently,
5

4008797_1
Case 2:18-cv-12822-MCA-JAD Document 54 Filed 08/02/19 Page 10 of 17 PagelD: 1190

Plaintiff expects the Court to accept his rambling assertions of fact at face value.

The undersigned is cognizant that Plaintiff is a pro se litigant. Plaintiff's pro
se status, however, does not absolve him from the obligation to comply with court
rules. See e.g. Baker v. Accounts Receivables Mgmt., 292 F.R.D. 171, 177-178
(D.N.J. 2013). While this court has recognized that pro se plaintiffs deserve the
benefit of the doubt, the disregarding of court rules is not tolerated. Sykes v.
Blockbuster Inc., 2006 U.S. Dist. LEXIS 4720, *4-5 (D.N.J. 2006). Pro se litigants
are required to inform themselves of the rules and abide by them. Vega v. Miller,
2013 U.S. Dist. LEXIS 32015, *6n. 7 (E.D. Pa. 2013), citing Inre Am. Metrocom
Corp., 196 Fed. Appx. 86, 87-88 (3d Cir. 2006).

Plaintiff has flouted the Rules of Court throughout the litigation of this
action and should not be rewarded for doing so with regard to the “motions” in
question.

POINT I
PLAINTIFF’S “MOTION FOR CONTINUANCE” MUST BE DENIED,

Plaintiff's “Motion for Continuance” is just the latest delaying tactic
employed by Plaintiff in his attempt to avoid dismissal of this action.

Plaintiff filed his initial Complaint in this action on August 14, 2018, almost
a year ago. See ECF No. |. After the Lyndhurst Defendants and the Martin

Defendants filed each filed a Motions to Dismiss in Lieu of an Answer (See ECF
6

4008797_]
Case 2:18-cv-12822-MCA-JAD Document 54 Filed 08/02/19 Page 11 of 17 PagelD: 1191

Nos. 6 & 7), Plaintiff filed documents for an automatic extension of time of time to
file opposition to the motions. See ECF Nos. 11 and 13. This extension of time
made the motions returnable on January 7, 2019. Additional motions to dismiss
filed thereafter on behalf of the Housing Auth., Adept and the Anderson
Defendants were also made returnable on January 7, 2018. See ECF Nos. 14, 15
and 16.

Thereafter, Plaintiff's dilatory tactics to avoid dismissal of his Complaint
began. On December 28, 2018, two days after his opposition to the various
motions to dismiss were due, Plaintiff filed his so-called Motion for “Emergent
Meeting/in Chambers On Camera/In Court On Records/Judges Discretion upon
certain matters raised & decision confidentially may take effect surrounding
federal protection ordered requested/granted” along with a request for a 60 day
extension. See ECF No.17. Judge Arleo denied the motion on January 3, 2019.
See ECF No. 18.

Plaintiff's next move was to file motions for continuance of each of the
Pending motions to dismiss. See ECF Nos. No. 19-23, 25. Requesting a 30 to 60
day extension of time to respond to the motions to dismiss, Plaintiff represented
that an attorney would be representing him within a week or so. See ECF Nos. No.
19-23, 25. Counsel for Adapt and the undersigned objected to Plaintiffs

application. See ECF No. 24, 26. Nevertheless, the Judge Arleo generously
7

4008797_1
Case 2:18-cv-12822-MCA-JAD Document 54 Filed 08/02/19 Page 12 of 17 PagelD: 1192

allowed Plaintiff until February 15, 2019 to respond to the Motions to Dismiss. See
ECF No. 27. The attorney purportedly retained by Plaintiff never entered an
appearance.

With the February 15" deadline approaching, Plaintiff completely and
abruptly changed course and filed a Motion for Leave to File an Amended
Complaint (See No. ECF 30 ) pro se after obtaining a substantial extension of time
to file opposition to various motions to dismiss based on a representation that an
attorney would be entering an appearance on his behalf shortly. Thus, not only has
Plaintiff engaged on in dilatory tactics in the face of Defendants’ Motions to
Dismiss, he exhibited bad faith by misleading the Court in to granting an extension
of time to oppose the motions based on the representation that he would be
represented by counsel.

Judge Arleo’s June 7, 2019 order granting Plaintiff leave to file an Amended
directed Defendants to file new motion to dismiss in response to the Amended
Complaint on or before July 5, 2019. See ECF No. 41. Days before the Court’s
deadline for the filing of the motions to dismiss Plaintiff's Amend Complaint,

Plaintiff filed his “Letter/Motion for Discovery” and his “Motion for
Continuance” on June 27, 2019. See ECF Nos. 42, 49. These filings were
obviously intended to delay the adjudication of the motions to dismiss Plaintiff s

Amended Complaint.

4008797_1
Case 2:18-cv-12822-MCA-JAD Document 54 Filed 08/02/19 Page 13 of 17 PagelD: 1193

Plaintiffs pattern of employing a number of delaying tactics to thwart
Defendants’ right to a fair adjudication of their applications to dismiss Plaintiff's
initial Complaint, and now his Amended Complaint, constitutes bad faith. An
application for a continuance that is “’motivated by procrastination, bad planning
or bad faith” must be denied. CBG Occupational Therapy v. RHA Health Servs.,
357 F.3d 375, 390 Gd Cir. 2004), quoting Gasper v. Kassm, 393 F.2d 964, 969
(3d Cir. 1974).

As to the contents of Plaintiff's “Motion for Continuance”, Plaintiff presents
no documentary evidence to prove any of his factual assertions. He represents that
he has retained Lee Merritt, Esq. to present him in this matter. See ECF No. 49, p.
1. Yet he presents no document that evidences the fact. Plaintiffs’ claim that he
paid $5,000 to Mr. Merritt to retain him (See ibid.) is not evidenced by a copy ofa
check, a receipt or any other document. Moreover, Plaintiff alleged trip to Dallas to
confer with Mr. Merritt (See ECF No. 49, p. 2) is not documented by a copy of an
airline ticket or other any other evidence of Plaintiffs trip. Most importantly,
neither Mr. Merritt nor his office has filed anything with the Court to indicate that
Mr. Merritt will be representing Plaintiff in this matter. Plaintiff claims that Mr.
Merritt is “extremely busy.” See ECF No. 49, p. 1. But it is reasonable to believe
an attorney as accomplished as Plaintiff describes Mr. Merritt to be would not

submit anything to the Court after being retained by Plaintiff and receiving a
9

4008797 1
Case 2:18-cv-12822-MCA-JAD Document 54 Filed 08/02/19 Page 14 of 17 PagelD: 1194

$5,000 retainer?

Given the lack of any documentary evidence and the fact that Plaintiff has
previously sought an extension of time with the unfulfilled promise that an
attorney would be representing him within a week or so. (See ECF Nos. No. 19-23,
25), it is respectfully submitted that the Court should look askance at the factual
assertions in Plaintiff's “Motion for Continuance.”

Furthermore, it is quite ironic that Plaintiff accuses Defendants of “playing
games” with the Court and of “egregious violations of court procedures process
[sic] and regulations.” See ECF No. 49, pp. 1,3. Rather, it is Plaintiff who has
obstructed the adjudication of this matter by his dilatory tactics and failure to
follow the Court’s rules as discussed above. While Plaintiff’s own sense of justice
may cause him to disapprove of Defendants’ efforts to dismiss his initial
Complaint and now his amended Complaint, Defendants had every right to do so
under the Rules of Court and applicable law.

Finally, there is a blatant inconsistency in Plaintiff's “Motion for
Continuance.” While Plaintiff seeks a continuance of two months to an
“undetermined time” so that Mr. Merritt can make an appearance (See ECF No. 49,
p. 1), he complains of an “unjust delay” in the adjudication of this matter. See id.,
p. 2. The record shows that delay in the adjudication of the action has been the

results of Plaintiff’s own tactics.
10

40087971
Case 2:18-cv-12822-MCA-JAD Document 54 Filed 08/02/19 Page 15 of 17 PagelD: 1195

Yor all these reasons, it is respectfully submitted that Plaintiff's “Motion for
Continuance” should be denied. We also adopt by reference any argument made on
behalf of any other Defendant in opposition to the application that is not expressed.
herein.

POINT Tl
PLAINTIFE’S “MOTION FOR DISCOVERY” MUST DENIED.

Plaintiff's “Letter/Motion for Discovery” is another tactic designed to delay
to adjudication of Defendants’ Motions to Dismiss Plaintiff's Amended
Complaint. While it not an application for a continuance per se', if the motion was
granted, it would have the effect of delaying the Court’s decision on Defendants’
motion.

Plaintiff is wrong in contending that the Court must allow for discovery and
Mr. Merritt’s appearance as Plaintiffs counsel before entertaining Defendants
motions to dismiss. See ECF No. 42, p. 1. The reasons why the proceedings in
this action should not be delayed pending Mr. Merritt’s appearance are addressed
in POINT I above.

As for Plaintiff's application for discovery, discovery should be conducted

 

' Apparently, the contents of Plaintiff's “Motion for Continuance” were
somehow appended to his “Letter/Motion for Discovery”(ECF No. 42). Except
the heading, the contents of the last pages of the ECF No. 42 are identical to the
contents of Plaintiff's “Motion for Continuance.” Compare ECF No. 42, pp. 4-6

with ECF No. 49.
11

4008797. 1
Case 2:18-cv-12822-MCA-JAD Document 54 Filed 08/02/19 Page 16 of 17 PagelD: 1196

only after Defendants’ motions to dismiss are decided and only if this action
survives the motions. The Defendants’ motions were made under F.R.C-P.
12(b)(6). The Third Circuit has observed that:

[T]he purpose of Rule 12(b)(6) is to "streamline litigation

by dispensing with needless discovery and

factfinding,” See Neitzke v. Williams, 490 U.S. 319, 326-

27, 109 S. Ct. 1827, 104 L. Ed. 2d 338 (1989), and

motions to dismiss filed under that Rule should typically

"be resolved before discovery begins.” Chudasama v.

Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir.

1997).

Ghaffari v. Wells Fargo Bank NA, 621 Fed. Appx. 121, 124 3d Cir. 2015).

Additionally, Plaintiff service of interrogations (See ECF Nos. 47 & 48) is
improperly premature. Under F.R.C.P. 23(d), no party may “seek discovery from
any source before the parties have conferred as required by Rule 26(f).” Here, the
Court has not scheduled a Rule 16 conference, and this the parties have not
conferred.

Finally, in has “Letter/Motion for Discovery” Plaintiff urges the court to
permit discovery in order to end delay in the litigation of this action. See ECF No.
42, pp. 1, 2, 3. As this discussed above, the delay has resulted from the tactics of
Plaintiff himself calculated to forestall the adjudication of the various motions to

dismiss. Allowing discovery will only add to the delay. Moreover, Plaintifi’s

“Motion for Continuance” in which he seeks a further delay in this action is
12

4008797_1
Case 2:18-cv-12822-MCA-JAD Document 54 Filed 08/02/19 Page 17 of 17 PagelD: 1197

inconsistent with his complaints about delay made in his “Letter/Motion for
Discovery.”

For all these reasons, it is respectfully submitted that Plaintiff's “Motion for
Discovery” should be denied. We also adopt by reference any argument made on
behalf of any other Defendant in opposition to the application that is not expressed
herein.

CONCLUSION

It is respectfully submitted that because Plaintiffs so-called “Motion for
Continuance” and “Motion for Discovery” must be denied and Defendants’
motions to dismiss Plaintiff's Amended Complaint should be adjudicated.

HARWOOD LLOYD, LLC
130 Main Street

Hackensack, New Jersey 07601
Phone: (201) 487-1080

By: s/Gregory J-Irwin _.-
GREGORY J. IRWIN, ESQ.
Email: girwin@harwoodlloyd.com

Dated: August 2, 2019

13

4008797_1
